DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fell et al. (US Pub. No. 2003/0055501; hereinafter Fell).
	Fell discloses the following regarding claim 1: a method of preparing an interpositional implant suitable for a knee (paras. 0067-0068), the method comprising: 5determining a three-dimensional shape of a tibial surface of the knee (paras. 0089-0090); and producing an implant (400) having a superior surface (upper surface of element 400) and an inferior surface (lower surface of element 400), the superior surface adapted to be positioned against a femoral condyle of the knee (Fig. 6; para. 0067), the inferior surface adapted to be positioned upon the tibial surface of the knee (Fig. 6; para. 0067), the inferior surface conforming to the three-dimensional shape of the tibial surface (paras. 0063, 0089-0090).
Fell discloses the following regarding claim 2: the method according to claim 1, further comprising: inserting the implant into the knee without making surgical cuts on the tibial surface (para. 0068).
Fell discloses the following regarding claim 3: the method according to claim 1, wherein the tibial surface includes cartilage (paras. 0054, 0057).
Fell discloses the following regarding claim 4: the method according to claim 1, wherein the tibial surface further includes bone (Fig. 6; paras. 0067-0068).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774